                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

 KASEY SEGUSS,                                   CV 18-00102-GF-BMM-JTJ

             Plaintiff,

       vs.
                                                            ORDER
 CINDY HINER; A. THOMAS; DR. JOHN
 DOE; AND UNKNOWN DOES,

             Defendants.

      Defendant Thomas was personally served with the Complaint in this matter

on October 16, 2018. (Docs. 23, 24.) Therefore, Defendant Thomas’s responsive

pleading was due on or before November 7, 2018. On November 6, 2018,

Defendant Thomas filed a Rule 12(b)(6) Motion to Dismiss and Request for

Extension to File Answer. (Doc. 27.) Defendant Thomas moved to dismiss this

matter because the matter was referred to counsel for Thomas that afternoon and

counsel had not had an opportunity to confer with her client or prepare an Answer.

(Doc. 27.)

      This Court’s Local Rules provides:

      A motion, if opposed, must be accompanied by a brief in support filed
      at the same time as the motion. Briefs in support of a motion must be
      filed separately from the motion. Failure to timely file a brief will
      result in denial of the motion, subject to refiling in compliance with

                                        1
      the rule.

L.R. 7.1(d)(1)(A). No brief was filed in support of the motion to dismiss. It will

therefore be denied without prejudice and subject to refiling in compliance with

Local Rule 7.1(d)(1)(A).

      The motion for extension of time to file an answer will be granted but

Defendant Thomas must also comply with all deadlines set forth in the Court’s

October 9, 2018 Scheduling Order (Doc. 20).

      Based on the foregoing, the Court issues the following:

                                     ORDER

      1. Defendant Thomas’s Rule 12(b)(6) Motion to Dismiss (Doc. 27) is

DENIED WITHOUT PREJUDICE and subject to refiling in compliance with

Local Rule 7.1(d)(1)(A).

      2. Defendant Thomas’s Request for Extension to File Answer (Doc. 27) is

GRANTED. Defendant Thomas shall have until November 27, 2018 to file an

Answer to Mr. Seguss’s Complaint.

      DATED this 7th day of November, 2018.



                                       /s/ John Johnston
                                      John Johnston
                                      United States Magistrate Judge

                                         2
